          Case 8:19-cv-02511-MSS-TGW Document 6 Filed 10/15/19 Page 1 of 2 PageID 45

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

                  CHRISTIE L. NAFZIGER                          )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 8:19-cv-02511-T-35TGW
                                                                )
                 GOSPEL CRUSADE, INC.                           )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gospel Crusade, Inc.
                                       1200 Glory Way Blvd.
                                       Bradenton, FL 34212




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK
                                                                          CLE
                                                                          CL
                                                                           LER
                                                                             ERK O
                                                                             ERK OF COURT
                                                                                   FC OU
                                                                                      O URT
                                                                                         RT

                                                                            LourdesDelRio
           Oct 15, 2019
Date:
                                                                                    Signature
                                                                                    Si
                                                                                     iggnnat
                                                                                          atuurre ooff C
                                                                                                       Clerk
                                                                                                         le or Deputy Clerk
           Case 8:19-cv-02511-MSS-TGW Document 6 Filed 10/15/19 Page 2 of 2 PageID 46

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:19-cv-02511-MS-TGW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
